ORDER
PER CURIAM.
Harrison May appeals the judgment of the motion court overruling his Rule 24.035 motion for postconviction relief following an evidentiary hearing. He sought to vacate his convictions and sentences in two consolidated cases for three counts of first degree robbery, section 569.020, RSMo 2000, three counts of armed criminal action, section 571.015, RSMo 2000, one count of first degree tampering, section 569.080, RSMo 2000, and one count of felony possession of a controlled substance, section 195.202, RSMo 2000. On appeal, Mr. May contends that his guilty pleas were not entered voluntarily because they were the result of a promise by his plea counsel that his sentence would be at most ten years imprisonment and certainly less than twenty years imprisonment. The judgment of the motion court is affirmed. Rule 84.16(b).